Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-7 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 present ingredients in amounts by percentage, however do not indicate the type of percentage (i.e. mass, weight, volume, wt/vol., bakers, calorie, or some other), therefore the scope of the amounts of these ingredients is unclear, including amounts of: water and co-product of claim 1, and juice, water, and co-product of claim 3.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paeschke (2012/0135109).

Independent claim 1
Paeschke teaches a method of making beverages (0035), comprising: a liquid juice (0063); a fruit or vegetable byproduct, of a juice extract (0037), comprising: seed and peel (0037); a particle size (0046); and polyphenols (0040).

Juice
Paeschke teaches the beverage comprises a liquid (0063), selected from the group consisting of fruit/vegetable juice (0045, 0069), wherein the amount of juice is not 100 w% (0066, 0071), which anticipates between about 5% and about 90% by weight juice, as claimed.




Water
Paeschke teaches the beverage comprises a liquid (0063), selected from the group consisting of water (0045, 0071), wherein the amount of water is about 1 to 99.9 wt%, which anticipates between about 15% to about 80% added water, as claimed.

Sweetener
Paeschke teaches the beverage comprises sweeteners (0076), including non-nutritive sweeteners (0066), which anticipates at least one non-nutritive sweetener, used in amounts of from about 0.1 to 20 wt% (0076).

Flavor
Paeschke teaches the beverage comprises flavoring compositions (0082), which anticipates at least one flavor, as claimed.

Co-product/by-product
Type and amount of coproduct: Paeschke teaches the use of fruit or vegetable byproducts, comprising peels and seeds (0037-0038, ref. clms. 3-4) that provide fiber (i.e. byproduct particles, i.e. pomace, i.e. seeds and peel, i.e. co-product) (ref. clm. 1), and illustrates that said fiber is used in quantities of about 5 wt% solids (Table 1), which encompasses between about 2 to 30 % of a coproduct, as claimed.



Source of coproduct: Paeschke teaches the solids have been removed from juice that has been extracted from fruits and/or vegetables (0002, 0037), therefore the coproduct is from juice extraction, as claimed.

Co-product is pasteurized: Paeschke teaches the fiber is isolated from a permeate liquid that has been pasteurized (0059), therefore the co-product is pasteurized as claim.

Moisture content of co-product: Paeschke teaches the beverage comprises a liquid (0063), selected from the group consisting of water (0045, 0071), wherein the amount of water is about 1 to 99.9 wt%, which anticipates the claim of the co-product having a moisture content of between 70% and 85% by weight, when in the beverage,  as claimed.

Peel and seed content in co-product: Paeschke teaches that the process used results in fiber (i.e. byproduct particles, i.e. pomace, i.e. seeds and peel, i.e. co-product), and illustrates that said fiber is used in quantities of about 5 wt% solids (Table 1), which anticipates a combined peel and seed content between 0.01 % and 20% by weight, as claimed. 




Particle size in co-product: Paeschke teaches the byproduct comprises up to 75 wt% of particles (0050), having a size of between 1 micron and 50 cm (1 to 500,000 microns) (0049), which encompasses the claim of a number average particle size of between 0.1 and 2000 microns, as claimed.
The teaching further provides that said particle sizes will vary depending on the particular type of byproduct used to make them, for instance peel and core byproducts will be significantly larger than clarification filtration retentate or finisher-derived solids.  
The byproduct particle size is reduced according to aspects of the invention using any suitable means, typically one or more physical means disclosed herein as suitable for breaking plant cell walls; namely for example and without limitation, cutting, shredding, slicing, grinding, shearing, extruding, homogenizing, pulverizing, comminuting, subjecting to cavitation (e.g., via ultrasonic frequency), pressurizing, and combinations thereof (0048).
It is the examiner’s position that it would logically follow that if process parameters of byproduct particle size and byproduct physical reduction/byproduct components were adjusted, one of skill in the art would achieve the desired particle size result. 
If the physical reduction of the byproduct (i.e. cutting, shredding, slicing, grinding, shearing, extruding, homogenizing, pulverizing, comminuting, subjecting to cavitation (e.g., via ultrasonic frequency), pressurizing, and combinations thereof) was decreased or the byproduct components were only peel and core (i.e. seeds) it would result in higher byproduct particle size, wherein if the physical reduction of the byproduct was 
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the particle size used in the process of Paeschke, through routine experimentation with physical reduction (i.e. cutting, shredding, slicing, grinding, shearing, extruding, homogenizing, pulverizing, comminuting, subjecting to cavitation (e.g., via ultrasonic frequency), pressurizing, and combinations thereof) and varied byproduct compositions, to impart the beverage with the desired particle sizes associated with the bi-product.  
Further, it would have been obvious at the time of the invention to modify the method of making beverages with bi-products, as Paeschke, to include a step comprising at least 10 wt% of a number average particle size of between 0.1 and 2000 microns, a claimed; because Paeschke teaches to reduce the particle size by methods of physical force and the type of components in the byproduct, which would provide one in the art with a reasonable expectation of success.

Brix/sucrose content
Paeschke teaches the beverage comprises sweeteners (0076), including sucrose in amounts of from about 0.1 to 20 wt% of the beverage (0076).
Brix refers to the percent of sucrose by weight, in grams per 100 milliliters (about 100 grams) of liquid (per 0076 of pending Specification).



Therefore, per 100 g of Paeschke’ s beverage, about 0.1 to 20 wt% of sucrose in the beverage, provides a Brix of about 0.1 to 20, which encompasses the claim of Brix between about 5 and 10, as claimed.
Further, it would be reasonable for one of skill in the art to expect that similar beverages made with similar ingredients in similar amounts as claimed would have similar properties, including a Brix of between about 5 and 10, as claimed.

Dependent claims
As for claim 2, Paeschke teaches the juice comprises orange juice (0070); and the co- product includes pomace (0036), from one or more citrus fruits (0038), which encompasses the use of citrus pomace, as claimed.

As for claim 3:
On juice: Paeschke teaches the beverage comprises a liquid (0063), selected from the group consisting of fruit/vegetable juice (0045, 0069), wherein the amount of juice is not 100 w% (0066, 0071), which anticipates 20-60% juice, as claimed.
On water: Paeschke teaches the beverage comprises a liquid (0063), selected from the group consisting of water (0045, 0071), wherein the amount of water is about 1 to 99.9 wt%, which anticipates 40 to 80% water, as claimed
On co-product: Paeschke teaches the use of fruit or vegetable byproducts, comprising peels and seeds (0037-0038, ref. clms. 3-4) that provide fiber (i.e. byproduct particles, i.e. pomace, i.e. seeds and peel, i.e. co-product) (ref. clm. 1), and illustrates 

As for claim 4, Paeschke teaches that beverages comprise the fiber coproduct (ref. clms. 8 and 8), wherein no limitation is taught as to the amount used, which broadly encompasses the beverage comprising at least 2.5 grams of fiber per 8 ounce serving, as claimed.  

As for claim 5, Paeschke teaches that the co-product includes both insoluble fiber and soluble fiber (0039), wherein no limitation are taught as to the amount of total fiber used, which broadly encompasses between about 6 and 15 wt% of total fiber, as claimed.

As for claim 6, Paeschke illustrates the fiber comprises a ratio of soluble fiber to insoluble fiber of about 1: 1.5 (Fig. 4, items 7-8), which provides a ratio of soluble fiber to insoluble fiber of about 1:2, as claimed.  

As for claim 7, Paeschke teaches the byproduct comprises up to 75 wt% of particles (0050), having a size of between 1 micron and 50 cm (1 to 500,000 microns) (0049), which encompasses a number average particle size of between 1 and 250 microns, as claimed.





Claim 4 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paeschke (2012/0135109), as applied to claims 1-7 above,  further in view of Innocenzi (8,053,007).
As for claim 4, Paeschke teaches that beverages comprise the fiber coproduct (ref. clms. 8 and 8), wherein no limitation is taught as to the amount used, which broadly encompasses the beverage comprising at least 2.5 grams of fiber per 8 ounce serving, as claimed.  
Paeschke provided the specifically claimed type of fiber, however does not discuss the amount of fiber in the beverage composition with specificity.
Innocenzi also teaches methods of making beverages with dietary fiber, and further provides up to 2.5 grams of fiber in a beverage composition (ref. clms. 1-2), wherein the serving size includes a cup (i.e. 8 ounces) (39, 50+).  Therefore the teaching provides the beverage comprises at least 2.5 grams of fiber per 8 ounce serving, as claimed.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages with dietary fiber, as the modified teaching above, to include at least 2.5 grams of fiber per 8 ounce serving, as claimed, because Innocenzi illustrates that the art finds this amount to be suitable for similar intended uses, including methods of making beverages with dietary fiber, further the teaching also imparts reasoning for obviousness in that since it was known for such a .

Claims 5-6 are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paeschke (2012/0135109), as applied to claims 1-7 above, further in view of Gare (2002/0127319).
As for claim 5, Paeschke teaches that the co-product includes both insoluble fiber and soluble fiber (0039), wherein no limitation are taught as to the amount of total fiber used, which broadly encompasses between about 6 and 15 wt% of total fiber, as claimed.
Paeschke provides the specifically claimed type of fiber, however does not discuss the amount of total fiber in the beverage composition with specificity.
Gare also teaches methods of making beverages (ab.) with fiber (ref. clm. 1), including soluble and insoluble fibers, including fruit types (0059, ref. clm. 21), wherein the fiber makes up 0.1 to 25 wt% of the composition (ref. clm. 23), which encompasses between about 6 and 15 wt% of total fiber, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages with fiber, as the modified teaching above, to include between about 6 and 15 wt% of total fiber, as claimed, because Care illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making beverages with fiber, further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have 


As for claim 6, Paeschke illustrates the fiber comprises a ratio of soluble fiber to insoluble fiber of about 1: 1.5 (Fig. 4, items 7-8), which provides a ratio of soluble fiber to insoluble fiber of about 1:2, as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793